Citation Nr: 0524017	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  99-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO), which denied the veteran's application 
to reopen his previously denied claim for service connection 
for PTSD.

The veteran testified at a hearing before the undersigned at 
the RO in July 1999.  A transcript of that hearing has been 
made part of his claims folders.

In May 2000, the Board reopened the veteran's claim for 
service connection for PTSD, and remanded the case to the RO, 
for additional development.  Thereafter, the Board remanded 
the case again, in December 2003 and February 2005, for 
further development.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws, and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  A current diagnosis of PTSD has not been confirmed.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA):

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA notice requirements have been satisfied in the 
present case.  With regard to element (1), the RO sent the 
veteran letters on June 11 and June 30, 1998.  Both letters 
listed the issue on appeal and informed the veteran of the 
type of information and evidence necessary to establish 
entitlement to service connection for PTSD.  The RO also sent 
a letter to the veteran, in November 2000, specifically 
asking him to provide detailed information about any 
stressors claimed to have caused PTSD.  Once the VCAA was 
enacted, VA issued letters in January 2002 and in March 2004, 
again informing the veteran of the evidence and information 
that was necessary to have a substantially complete 
application for VA benefits.

With regard to elements (2) and (3), the January 2002 and 
March 2004 letters notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA, for purposes of having a 
substantially complete application for service connection for 
PTSD.  The letters explained to the veteran that VA would 
help him get such things as medical records or records held 
by any other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  The letters also 
informed the veteran that VA would also provide him with a 
medical examination, or would obtain a medical opinion, if VA 
were of the opinion that such additional action was necessary 
to make a decision on his claim.

Finally, with respect to element (4), the March 2004 letter 
told him to provide any evidence or information he might have 
pertaining to the appeal.  This notice substantially complied 
with the requirements of 3.159(b)(1).  

In Pelegrini II, the Court also held that VCAA should be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The Court recognized 
that cases initially adjudicated prior to VCAA enactment 
would not have pre-adjudicatory notice, and that defective 
notice could be corrected by information provided after the 
initial denial.  Id. at 120.  The Court has since held that 
delayed notice is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, at 123-4.

In the present case, the initial adjudication occurred prior 
to enactment of the VCAA.  Although the VCAA notice was not 
given prior to the first AOJ adjudication of the claim on 
appeal, any defect with respect to the timing of the VCAA 
notice requirement in the pre-VCAA adjudication was harmless.  
VA provided both notices prior to issuance of the October 
2004 and May 2005 SSOCs, and prior to the return of the 
veteran's case to the Board.  Additionally, the veteran 
stated, in March and November 2004 that "I have submit[t]ed 
all the evidence I can possibly submit," that "I have no 
more evidence to submit," and that "I do not have any more 
information to give you."  

The Board is satisfied that the veteran has had ample notice 
of the types of evidence that would support his claim for 
service connection for PTSD, and that he has had ample 
opportunity to present evidence and argument in support of 
his appeal.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the duty to assist has been fulfilled.  
VA has secured all VA treatment and Social Security 
Administration (SSA) records.  VA also scheduled the veteran 
for a VA PTSD examination, which was conducted in February 
2002, and thereafter requested an addendum to the February 
2002 examination report, which was produced in March 2004, 
and has been made part of the veteran's claims folder as 
well.  The medical evidence that has been secured is clearly 
sufficient to enable the Board to conduct appellate review of 
this case at this time.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the matter on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.


II. Applicable legal criteria:

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d); see 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); 38 C.F.R. § 
3.304(f) (2003); see also 38 U.S.C.A. § 1154(b); 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability, as distinguished from 
pure speculation or remote possibility.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

III.  Factual background and legal analysis:

The veteran's statements and testimony are to the effect that 
he has PTSD as a result of the stress endured while serving 
aboard a submarine, and working in the engine room.  He also 
contends, that PTSD was caused by his involvement in picking 
up the body of a dead pilot whose plane had crashed in the 
Gulf of Tonkin, and being aware that a Chinese gun boat was 
in close proximity to the submarine at another point.  The 
veteran has been unclear about the actual degree of his 
claimed involvement in the picking up of the pilot's body.

Unfortunately, the veteran's service medical records are 
unavailable, as his original claims folder containing them 
was lost and the entire file had to be reconstructed after 
the veteran filed his application to reopen in June 1998.  In 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's review of this claim has been undertaken 
with this duty in mind.

Although the veteran's service medical records are 
unavailable, the veteran testified at his July 1999 hearing 
(as reflected on page 5 of the transcript of that hearing), 
that he did not seek any psychiatric treatment during 
service.

Some of the veteran's service personnel records (to include 
his DD Form 214) have been made part of the claims file.  
They confirm the veteran's service aboard the USS CHARR (SS-
328), for over two years, his military occupational specialty 
of engine mechanic, his foreign and/or overseas service of 
two years and eight months, and his receipt of the Armed 
Forces Expeditionary Medal (Viet Nam), as well as the 
National Defense Medal.  There is no evidence, however, of 
the issuance of any medals, decorations, or citations 
demonstrating actual combat.

Private medical records contained in the veteran's claims 
folders reveal impressions of anxiety reaction (September 
1973); schizophrenia (August and September 1988, and March 
1989); alcohol dependence (August 1991, November 1996 and 
February 1997); and major depression (August and November 
1991, and in March 1997 as a "rule/out" diagnosis).  They 
also reflect at least three private psychiatric 
hospitalizations, the first one in August 1991, for treatment 
of depression and alcohol abuse; the second one between 
September and November 1991, for treatment of the same two 
conditions; and the third one between March 1997 and February 
1998, again for the treatment of the same two conditions, 
plus PTSD.

Records obtained from the SSA contain reports of private 
psychological and psychiatric evaluations conducted in August 
1989.  The psychological examination report reveals a history 
of "concentration problems" and "difficulty," which the 
veteran said he had had "all my life" and "was born with."  
It also reveals a history of excessive drinking, repeated 
detoxification, and emotional problems, with related 
hospitalizations.  The veteran stated that he served in the 
Navy from 1962 to 1966.  He reported, however, no psychiatric 
difficulties, nor any traumatic experiences, during that 
service.  The subscribing psychologist noted a history of 
excessive drinking since age 17, and a history of marijuana 
and LSD abuse.  The Axes I and II diagnoses were 
schizophrenic disorder, residual type, and personality 
disorder, anti-social type, respectively. 

According to the August 1989 private psychiatric examination 
report, the veteran had been suffering from multiple 
psychiatric symptoms, which included auditory hallucinations, 
since the age of 11.  Gradually, he had also begun 
experiencing increased interpersonal difficulties, as well as 
concentration problems due to voices increasing in volume, 
and thoughts of communication with people "from other 
planets," and of interference by ghosts and "messages from 
above and aliens."  Again, he reported Navy service aboard a 
submarine, and said that "[i]t was rough duty."  He 
reported having had over 32 jobs since leaving service, and 
having been "kicked out" by his wife of five years due to 
his being "on alcohol and drugs."  The Axis I diagnoses 
were chronic schizophrenia, paranoid type; dependence to 
alcohol, continuous; and dependence and mixed substance 
abuse, episodic.

Records obtained from the SSA also reveal a determination of 
disability, due to psychosis and alcohol abuse, beginning in 
August 1988.

In a February 1997 statement, the veteran's private 
psychotherapist wrote that the veteran had a childhood 
history of abuse, with sequelae of delusions of interstellar 
travel and telepathic experiences, and that it seemed "quite 
possible to me that duty on a submarine, for this man 
particularly, would be a traumatic and psychologically 
damaging event."  She also opined that:

Both the predisposition and [the 
veteran]'s alcohol abuse, by history, are 
factors which compound the etiology of 
[the veteran]'s current symptoms, but in 
my opinion, his experiences while on the 
submarine were an important part of the 
mix currently disabling this man.

In another statement also dated in February 1997, but 
addressed to a private treatment center located in 
California, the private psychotherapist indicated that the 
veteran was abused as a child, and that he had coped with 
that abuse with magical thinking, early thoughts of being 
able to travel through space, and by indulging in alcohol 
abuse, which he had pursued for over 30 years.  She also 
pointed out that the veteran had anger problems and that he 
was aware that, when not drinking, his violence potential was 
relatively low.  She then offered the Axis I diagnoses of 
alcohol dependence, in reported six-month remission, and 
dissociative disorder, as well as an Axis II diagnosis of a 
borderline personality disorder.  She did not make any 
mention in this document of PTSD, or to an in-service genesis 
for the veteran's noted psychiatric difficulties.

In July 2001, U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) reported that the ship's deck logs 
documented sailings by the USS CHARR in 1965 from San Diego, 
California, to Pearl Harbor, Hawaii, from Okinawa, Japan, 
back to San Diego, California, and local operations in San 
Diego.  The ship's history "does not document the [claimed] 
incidents."  Information supplied by USASCRUR confirmed that 
the USS CHARR was a submarine.

VA outpatient medical records produced between 1985 and 2001 
also include a September 1997 record containing a diagnostic 
impression of "rule out PTSD."

On VA PTSD examination in February 2002, the examiner noted 
that he had reviewed the claims folder, which included 
progress notes from 1974 indicating that the veteran was a 
passive-aggressive, resentful and angry person, who displaced 
his feelings.  There were also workups from private hospitals 
in 1991 discussing alcohol dependence and treatment for dual 
diagnosis, with depression and schizophrenic symptomatology.  
The veteran's medical records, according to the examiner, 
contained diagnoses of anxiety reaction, schizophrenia, major 
depression, and alcohol [dependence].  There was also a VA 
diagnosis of PTSD, but the examiner pointed out that it did 
not note verifiable stressors.

During the examination the veteran stated that his three 
years of submarine service were "what drove me nuts" and 
that he "[s]till can't get over it."  The veteran reported 
the incident when the submarine went to pick up a pilot and 
he was given an M-1 rifle to go up to the sail, which 
frightened him.  However, he spoke more compellingly about 
being traumatized by working in the engine room and being 
submerged with all the noise, than he did of being on the 
surface briefly.  

The veteran stated that he came from a dysfunctional family, 
with an abusive father who beat him up.  He reported having 
had 36 jobs, the longest one being a job with Chrysler, for 
four and-a-half years as a warehouse shipping and receiving 
clerk, between 1968 and 1972.  He explained that he sometimes 
got fired for talking back to his supervisors, and that 
really all he wanted to do was to be an artist.

The veteran reported a history of drug use, and said that he 
currently would drink two to four times a week.  He indicated 
that he had spent one and-a-half years in prison for assault 
in 1995, and that he had spent about six months in jail for 
drinking, DUIs, and assault.  He reported treatment by VA in 
the late 1980s, as well as treatment in private hospitals.  
He denied any current treatment or taking any psychotropic 
medications.  Currently, he said that he suffered from 
depression, anxiety, obsessive thinking, flashbacks, 
confusion, mixed thoughts, and obsessive thoughts.  The 
examiner noted that, while he was cooperative with the 
interview, the veteran read a newspaper during the course of 
the interview, and asked how long it would take.  The 
examiner concluded that:

His presentation was definitely not that 
of a person with [PTSD].  I could not 
tell if he has, in fact, nightmares of 
his experiences in Vietnam.  He said that 
sometimes he does.  In the middle of 
rambling on about flashbacks, war 
stories, and watching scary things 
through the periscope [sic].  He said he 
tries to erase it out of his mind, but he 
cannot do that.  He avoids things that 
remind him of the military.  He does say 
that he had a friend who was killed over 
there, and that bothers him.

The veteran stated that he had been in communication with 
aliens from another planet, and that they were trying to 
communicate with him during certain parts of his life.  He 
stated that he could communicate with them through mental 
telepathy, and that they had a "code."  He denied thought 
broadcasting, but stated that he would actually see the 
aliens, who would "pick" his brain.  

The examiner listed Axis I diagnoses of a schizoaffective 
disorder and alcohol abuse, and added:

DIAGNOSTIC ANALYSIS:  In my opinion, [the 
veteran] does not have [PTSD].  I believe 
that the stressors which he listed do not 
meet Criterion A [of the DSM-IV, as 
required by 38 C.F.R. § 4.125(a)].  I 
also believe that his clinical 
presentation is not that of a person who 
has [PTSD].  Rather, I believe he has a 
thought disorder and a disorder of 
affect, which I have chosen to label 
schizoaffective disorder.

According to a March 2003 addendum to the above report, 
psychological testing showed invalid measures that were 
diagnostically noncontributory, biased responses that could 
not be taken as useful indices of mental status, and 
endorsement of only mild, subclinical dysthymia.  The 
veteran, according to this report, clearly had mood disorder 
issues, but he was prone to minimize them, denying symptoms 
of anxiety and major depression.  On another test, however, 
the veteran reported extreme levels of all of these symptoms.  
The subscribing VA psychologist recommended against the use 
of the test results as diagnostic tools in the veteran's case 
"due to extreme unreliability of the [veteran]'s self-report 
across measures."

In a March 2004 addendum to the February 2002 examination 
report, the VA examiner noted again having performed a 
thorough review of the evidence of record, to include the 
psychological work up done in August 1989.  He restated that 
he had not diagnosed the veteran with PTSD on the basis of 
his clinical presentation, psychological testing, and past 
history, and that he had stated that, in his professional 
opinion, the veteran did not have PTSD, but, rather, a 
disorder of affect, which he had chosen to label as 
schizoaffective disorder.  The examiner also stated the 
following:

I have reviewed my examination report and 
the claims folder.  In my professional 
opinion, it is not likely that [the 
veteran]'s psychiatric disability can be 
attributed to service or was manifested 
within one year of the veteran's 
separation from service.

[I]t is my professional opinion that [the 
veteran] does not have PTSD.  His 
clinical presentation, rather, is that of 
a thought disorder and disorder of 
affect, which has apparently been 
complicated over the years by substance 
abuse.  He may, in addition, have an 
underlying personality disorder.

[I]n my opinion, [the veteran]'s current 
mental disorders have no relationship 
whatsoever to his military service.


Analysis

With regard to the elements needed to establish service 
connection for PTSD, there is supporting evidence of at least 
one claimed stressor, namely that associated with serving in 
an engine room on a submarine.  The service department 
records show that he served aboard a submarine and had a 
specialty consistent with service in an engine room.

The criterion of a current diagnosis of PTSD is not met in 
this case.  The veteran, after having been examined, and 
thoroughly tested, by VA mental health specialists, has not 
been found to meet the DSM IV criteria for a diagnosis of 
PTSD.

The fairly extensive treatment and evaluation records over 
the decades since service, also fail to document a diagnosis 
of PTSD.

The Board acknowledges the opinion rendered in February 1997 
by the veteran's private therapist to the effect that 
traumatic experience while serving in a submarine was "an 
important part of the mix currently disabling" the veteran 
psychiatrically.  However, that opinion did not contain any 
report of PTSD.  

The opinion was not accompanied by a rationale and appears to 
have been contradicted by the opinion subsequently given by 
the same therapist to sources outside VA.  Further, the 
opinion does not appear to have been the product of a review 
of the record, or of psychological testing.

The VA psychologist who examined the veteran in February 2002 
recounted in his reports, in painstaking detail, the 
veteran's medical history, as shown by the record, described 
all his current symptomatology, rendered the appropriate 
psychiatric diagnosis, based on the interview conducted, as 
well as psychological testing and the veteran's past history, 
and explained why he believed that a diagnosis of PTSD was 
not appropriate, and why the diagnosed psychiatric disability 
was not service-related.  His medical opinions, rendered 
after comprehensive reviews of all the medical evidence of 
record, based on testing results, and supported with full 
rationales, are accordingly afforded greater probative value 
than the cursory opinion rendered by the veteran's therapist.

Because the evidence is against a current diagnosis of PTSD, 
the Board need not consider whether there is medical evidence 
linking the diagnosis to the in-service stressor.

The veteran asserts that he has PTSD; however, as a 
layperson, his opinion in this regard cannot be assigned any 
probative value.  Laypersons are not competent to express 
opinions as to medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent evidence is against a finding that he 
has PTSD.

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


